Citation Nr: 0808672	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-34 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected hypothyroidism.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected hypothyroidism.

4.  Entitlement to service connection for sleep apnea as 
secondary to service-connected hypothyroidism.

5.  Entitlement to service connection for depression as 
secondary to service-connected hypothyroidism.

6.  Entitlement to service connection for a skin rash as 
secondary to service-connected hypothyroidism.

7.  Entitlement to service connection for an eye disability 
as secondary to service-connected hypothyroidism.

8.  Entitlement to service connection for tachycardia as 
secondary to medication for service-connected hypothyroidism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the veteran's 
claim of entitlement to an increased (compensable) rating for 
service-connected hypothyroidism, assigning a 10 percent 
rating effective January 7, 1995, and denied the veteran's 
claims of service connection for obesity, diabetes mellitus, 
hypertension, sleep apnea, depression, a skin rash, and an 
eye disability, each as secondary to service-connected 
hypothyroidism, and also denied the veteran's claim of 
service connection for tachycardia as secondary to medication 
for service-connected hypothyroidism.  The veteran disagreed 
with this decision in June 2005 with respect to the denial of 
his service connection claims.  

There is no subsequent correspondence from the veteran 
expressing disagreement with the rating or effective date 
assigned to his service-connected hypothyroidism in October 
2004.  Accordingly an issue relating to hypothyroidism is no 
longer in appellate status.  See Grantham v. Brown, 114 F .3d 
1156 (1997).

The veteran perfected a timely appeal in November 2006 and 
requested a Travel Board hearing, which was held at the RO in 
September 2007.

At the veteran's September 2007 Travel Board hearing, he 
contended that he had filed a claim of service connection for 
a right ankle disability.  To date, however, the RO has not 
addressed this claim.  Accordingly, a claim of service 
connection for a right ankle disability is referred back to 
the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claims for 
obesity, diabetes mellitus, hypertension, sleep apnea, 
depression, a skin rash, and an eye disability, each as 
secondary to service-connected hypothyroidism, and service 
connection for tachycardia as secondary to medication for 
service-connected hypothyroidism has been obtained.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran's obesity, diabetes mellitus, hypertension, sleep 
apnea, depression, skin rash, and eye disability were all 
caused or aggravated by his service-connected hypothyroidism.

3.  Resolving reasonable doubt in the veteran's favor, the 
medication for service-connected hypothyroidism caused or 
aggravated his tachycardia.


CONCLUSIONS OF LAW

1.  The veteran's obesity was proximately due to or the 
result of his service-connected hypothyroidism.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744.

2.  The veteran's diabetes mellitus was proximately due to or 
the result of his service-connected hypothyroidism.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007); 71 Fed. Reg. 52744.

3.  The veteran's hypertension was proximately due to or the 
result of his service-connected hypothyroidism.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744.

4.  The veteran's sleep apnea was proximately due to or the 
result of his service-connected hypothyroidism.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744.

5.  The veteran's depression was proximately due to or the 
result of his service-connected hypothyroidism.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744.

6.  The veteran's skin rash was proximately due to or the 
result of his service-connected hypothyroidism.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744.

7.  The veteran's eye disability was proximately due to or 
the result of his service-connected hypothyroidism.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007); 71 Fed. Reg. 52744.

8.  The veteran's tachycardia was proximately due to or the 
result of medication for his service-connected 
hypothyroidism.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007); 71 Fed. Reg. 52744.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of service connection for diabetes mellitus, 
hypertension, tachycardia, skin rash, each as secondary to 
service-connected hypothyroidism, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter informed the veteran to submit medical 
evidence relating his diabetes mellitus, hypertension, 
tachycardia, and skin rash to his hypothyroidism, statements 
from persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, and since all of the veteran's secondary service 
connection claims are being granted by this decision, the 
Board finds that VA has substantially satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2004 letter was issued before the October 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claims for service connection for obesity, diabetes mellitus, 
hypertension, sleep apnea, depression, skin rash, and eye 
disability, each as secondary to service-connected 
hypothyroidism, and his service connection claim for 
tachycardia as secondary to medication for service-connected 
hypothyroidism are being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that his currently diagnosed obesity, 
diabetes mellitus, hypertension, sleep apnea, depression, 
skin rash, and eye disability was caused or aggravated by his 
service-connected hypothyroidism.  He contends similarly that 
his currently diagnosed tachycardia was caused or aggravated 
by medication for his service-connected hypothyroidism.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

In addition, certain chronic diseases, including diabetes 
mellitus and hypertension, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in September 
1991, he denied any relevant medical history and clinical 
evaluation was normal.  The veteran's weight was 198 pounds.  
His blood pressure was 120/84.  His vision was 20/70 in each 
eye and a refractive error was noted.  

On outpatient treatment in January 1992, the veteran's 
eyesight was 20/70 in the right eye and 20/60 in the left 
eye.  On outpatient treatment in April 1993, the veteran's 
far vision was 20/40 in the each eye and his near vision was 
20/20 in each eye.  The assessment was mild refractive 
amblyopia in the left eye.  On outpatient treatment in 
September 1993, the veteran's blood pressure was 126/82.  The 
veteran was referred for weight reduction in August 1993.  At 
that time, his weight was 195 pounds.  On outpatient 
treatment in September 1993, the veteran's blood pressure was 
130/68.

The veteran was placed on a physical profile for 
hypothyroidism in January 1994.  At his separation physical 
examination in October 1994, clinical evaluation showed 
Hashimoto's thyroiditis consistent with hypothyroidism, blood 
pressure of 138/94, a heavy build, and a weight of 
228 pounds.

The post-service medical records show that, on private 
outpatient treatment in June 2003, the veteran complained of 
intermittent chest discomfort.  His history included diabetes 
mellitus and hypothyroidism.  Objective examination showed 
blood pressure of 118/92, weight of 210 pounds, mild obesity, 
and a regular heart rate and rhythm.  The assessment included 
diabetes mellitus, control unknown and "probably not good", 
a history of hypothyroidism, clinically euthyroid (or normal 
thyroid function), and atypical angina.

On VA outpatient treatment in March 2004, the veteran 
complained of depression.  He reported that he had been 
diagnosed with hypothyroidism during active service.  The VA 
examiner stated that the veteran subsequently developed 
diabetes mellitus, which was most likely due to his obesity 
which was most likely due to his hypothyroidism.  Objective 
examination showed that his heart was tachycardic.  The 
assessment included hypothyroidism, diabetes mellitus, 
obesity secondary to hypothyroidism and diabetes mellitus, 
hypertension, and depression.  In an addendum, the VA 
examiner stated the veteran had been discharged from active 
service with hypothyroidism and did not receive any thyroid 
replacement treatment for 21/2 years.  As a result, the VA 
examiner opined that the lack of treatment led to the 
veteran's obesity, diabetes mellitus, and hypertension, and 
these were all related to the veteran's service-connected 
hypothyroidism.

On VA examination in May 2004, the veteran complained of 
tachycardia and dry, cracking skin.  Another VA examiner 
stated that the veteran "brought his own medial records" 
with him showing post-service treatment for hypothyroidism.  
The VA examiner also stated that he had reviewed these 
records.  Physical examination showed a weight of 
203.3 pounds, blood pressure of 133/88, 127/84, and 128/87 on 
three separate readings, visual acuity without glasses of 
20/70 corrected to 20/15 bilaterally, a regular heart rate 
and rhythm, and dry feet with scaling on the soles of the 
feet.  A chest x-ray and echocardiogram were both normal.  
The VA examiner noted that the veteran took medication for 
his hypothyroidism sporadically following service separation 
because he was unable to afford it.  The veteran reported 
that he was not aware that he had been service-connected for 
his hypothyroidism, which would have allowed him to obtain 
medical care through VA.  The veteran also reported that he 
was not aware of the seriousness of his medical condition.  
The VA examiner noted further that the veteran reported 
multiple problems which were consistent with hypothyroidism 
including obesity, depression, and dry skin.  The VA examiner 
opined that the veteran's diabetes mellitus, hypertension, 
and tachycardia were all likely related to his hypothyroidism 
which was not treated consistently post-discharge.  The VA 
examiner also opined that the veteran's reported symptoms of 
daytime sleepiness and snoring at night might be 
manifestations of sleep apnea that were likely related to his 
hypothyroidism.  The VA examiner concluded that the veteran's 
reported problems were complications of poorly treated 
hypothyroidism.

Following a VA sleep study in July 2004, the assessment was 
obstructive sleep apnea syndrome.

After reviewing the veteran's claims file, a different VA 
examiner stated in September 2004 that the veteran was obese 
prior to active service and was diagnosed with hypothyroidism 
during active service.  The VA examiner noted that the 
veteran was non-compliant with his medication while on active 
service "when it was available to him."  The veteran also 
was diagnosed with diabetes mellitus in 1997 and was not 
compliant with his diet.  The VA examiner opined that the 
veteran's diabetes mellitus was not secondary to his 
hypothyroidism, which was under good control with medication 
and had been reported as euthyroid (normal function).  The VA 
examiner also opined that the veteran's obesity and other 
complaints were secondary to poor control of his diabetes 
mellitus and non-compliance with medical instructions.

In February 2005, the Chief of Endocrinology at a VA Medical 
Center opined that the critical issue was whether the veteran 
gained sufficient weight while on active service and whether 
that weight gain was caused by his hypothyroidism.  This VA 
examiner stated that he did not have access to the veteran's 
service medical records or examine the veteran.  He also 
stated that he had never seen any patient become obese solely 
due to hypothyroidism, although undiagnosed and untreated 
hypothyroidism "may in part contribute to weight gain and 
certainly would make it more difficult to lose weight."  
This VA examiner concluded that the only way to answer 
whether the veteran's obesity was caused by his 
hypothyroidism was to obtain all of the veteran's service 
medical records and evaluate the timing of the weight gain 
with the timing of the diagnosis of hypothyroidism.

The veteran testified credibly at his September 2007 Travel 
Board hearing that his service-connected hypothyroidism had 
caused or aggravated his obesity, diabetes mellitus, 
hypertension, sleep apnea, depression, skin rash, and eye 
disability.  He also testified that medication for his 
service-connected hypothyroidism caused or aggravated his 
tachycardia.  He testified further that was not aware that VA 
had granted service connection for hypothyroidism for 21/2 
years and that, during that time, his hypothyroidism had been 
untreated because he could not afford the medication and did 
not realize that he could have obtained medical treatment 
through VA.

The Board finds that the evidence is in relative equipoise on 
the issue of whether the veteran's current obesity, diabetes 
mellitus, hypertension, sleep apnea, depression, skin rash, 
and eye disability were caused or aggravated by his service-
connected hypothyroidism.  As noted, the veteran's service 
medical records show only that he was treated for 
hypothyroidism and mild refractive amblyopia in the left eye 
during active service.  The service medical records also show 
elevated blood pressure readings and weight gain during 
active service.  The veteran was first treated for diabetes 
mellitus and hypertension in 2004, several years after his 
service separation in 1995.  Thus, the presumption of service 
connection for chronic diseases manifest within the first 
post-service year is not applicable.  See generally 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
record also contains multiple statements from different VA 
examiners which appear to conclude that his currently 
diagnosed obesity, diabetes mellitus, hypertension, sleep 
apnea, depression, skin rash, and eye disability were all 
caused or aggravated by his service-connected hypothyroidism.  
For example, in April 2004, a VA examiner stated that the 
veteran's lack of medical treatment for hypothyroidism for 
several years after his service discharge led to his obesity, 
diabetes mellitus, and hypertension.  In this regard, the 
Board observes that the veteran has contended in lay 
statements and in his Travel Board hearing testimony that he 
was unaware that his hypothyroidism was service-connected for 
several years or that he could obtain medical treatment for 
this service-connected disability from VA.  In May 2004, a 
different VA examiner concluded that the veteran's 
depression, obesity, and skin rash were all consistent with 
his service-connected hypothyroidism.  This VA examiner also 
concluded that the veteran's hypertension, diabetes mellitus, 
and sleep apnea were all likely related to his service-
connected hypothyroidism.  By contrast, a third VA examiner 
concluded in September 2004 that the veteran's diabetes 
mellitus was not secondary to his service-connected 
hypothyroidism and that the veteran's obesity and other 
complaints were secondary to his poorly controlled diabetes 
mellitus.  Finally, a fourth VA examiner concluded in 
February 2005 that he had never seen a patient whose obesity 
was due solely to hypothyroidism.

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claims for service connection for 
obesity, diabetes mellitus, hypertension, sleep apnea, 
depression, a skin rash, and an eye disability, each as 
secondary to service-connected hypothyroidism.  See 38 C.F.R. 
§ 3.102.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for obesity, 
diabetes mellitus, hypertension, sleep apnea, depression, a 
skin rash, and an eye disability, each as secondary to 
service-connected hypothyroidism, is warranted.

The Board also finds that the evidence is in relative 
equipoise on the issue of whether the veteran's current 
tachycardia was caused or aggravated by medication for his 
service-connected hypothyroidism.  As noted, the veteran was 
not treated for tachycardia until May 2004, several years 
after his service separation in 1995.  Thus, the presumption 
of service connection for chronic diseases (including 
cardiovascular disease) manifest within the first post-
service year is not applicable.  See generally 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The record also 
contains multiple statements from different VA examiners 
which appear to conclude that his currently diagnosed 
tachycardia was caused or aggravated by medication for his 
service-connected hypothyroidism.  For example, in May 2004, 
the VA examiner opined that the veteran's currently diagnosed 
tachycardia was likely related to his medication for 
hypothyroidism.  As noted above, a different VA examiner 
concluded in September 2004 that the veteran's diabetes 
mellitus was not secondary to his service-connected 
hypothyroidism and that the veteran's obesity and other 
complaints (including tachycardia) were secondary to his 
poorly controlled diabetes mellitus.  

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim for service connection for 
tachycardia as secondary to medication for service-connected 
hypothyroidism.  See 38 C.F.R. § 3.102.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tachycardia as secondary to medication 
for service-connected hypothyroidism is warranted.














	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obesity as secondary to service-
connected hypothyroidism is granted.

Service connection for diabetes mellitus as secondary to 
service-connected hypothyroidism is granted.

Service connection for hypertension as secondary to service-
connected hypothyroidism is granted.

Service connection for sleep apnea as secondary to service-
connected hypothyroidism is granted.

Service connection for depression as secondary to service-
connected hypothyroidism is granted.

Service connection for a skin rash as secondary to service-
connected hypothyroidism is granted.

Service connection for an eye disability as secondary to 
service-connected hypothyroidism is granted.

Service connection for tachycardia as secondary to medication 
for service-connected hypothyroidism is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


